SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 5, 2007 BIG DOG HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 0-22963 52-1868665 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 121 Gray Avenue, Santa Barbara, CA 93101 (Address of Principal Executive Offices) (Zip Code) (805)963-8727 (Registrant’s telephone number, including area code) (Former name or former address, if changed, since last report) TABLE OF CONTENTS Item9.01. Financial Statements and Exhibits Item2.02. Results of Operations and Financial Condition SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 Table of Contents Item9.01. Financial Statements and Exhibits (c)Exhibits Exhibit99.1 - Press Release of Big Dog Holdings, Inc., datedDecember 3, 2007. Item2.02. Results of Operations and Financial Condition The information in this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended. On December 3, 2007 Big Dog Holdings, Inc. issued a Press Release reporting that the holiday sales for The Walking Company were successfully launched with strong results over the Thanksgiving weekend. A copy of the earnings release is attached as Exhibit 99.1. Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIG DOG HOLDINGS, INC. Dated: December 5, 2007 By: /s/ Roberta Morris Roberta Morris Chief Financial Officer Table of Contents EXHIBIT INDEX Exhibit Number Description 99.1 Press Release of Big Dog Holdings, Inc., dated December 3, 2007
